DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6 and 13-15, drawn to a vehicle component, classified in B32B 5/20.
II.	Claims 7-12, drawn to a method for producing a component for a vehicle, classified in B29C 44/022.
	The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by a materially different process such as one in which the temperature for producing the at least one plastic layer is higher than an activation temperature for activating the foaming agent. For example, the plastic layer can be produced and cooled at high pressure such that the plastic layer does not foam during production despite being produced at a temperature higher than an activation temperature of the foaming agent. It is noted that a product is not limited to recited method steps, but rather is only limited to structure implied thereby. See MPEP 2113. The product-by-process limitation of the temperature for producing the at least one plastic layer being below the foaming agent activation temperature does not imply any structure different from producing in the above noted alternative materially different manner.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The identified inventions require different text and classification searching. Additionally, given that the product can be produced by a materially different process, it is likely that application of divergent prior art would be required to address each identified invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Isheeta Patel on 07 June 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 and 13-15. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Objections
Claims 2-3 and 6 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claims 2-3 and 6, parent claim 1 recites “at least one plastic layer”. The phrase “the at least one plastics layer” in claims 2-3 and 6 should be changed to --the at least one plastic [[plastics]] layer-- to use consistent terminology and to improve the grammar and readability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cowelchuk (US 2008/0073807) in view of Lion (US 2012/0015162) and Wolinski (US 3864181), and optionally further in view of Manzaki (US 9757910).
	Regarding claim 1, Cowelchuk teaches a vehicle component, such as a vehicle interior trim panel, comprising at least one dimensionally stable component base body comprising layers 32 and 36 (Abstract; paragraphs 1-3 and 15-18; Figure 5); and at least one plastic layer 34 connected to at least one subregion of the component base body in a materially bonded and areal manner such that the at least one plastic layer forms a surface portion of the vehicle component (Figure 5; paragraphs 16, 19 and 27).
	Cowelchuk differs from claim 1 in that:
i.	Cowelchuk does not teach the at least one plastic layer includes a proportion of a thermally activatable foaming agent.
ii.	Cowelchuk does not teach a temperature for producing the at least one plastic layer is lower than an activation temperature for activating the foaming agent.
	(i)	Cowelchuk teaches the plastic layer forms a cover skin and the plastic layer may comprise thermoplastic elastomer polyolefin (TPO) or polyvinylchloride (PVC) (paragraph 19), but does not recite a thermally activatable foaming agent. Lion teaches that a plastic layer may be coated with a synthetic resin of any type, such as PVC, containing a proportion of thermally activatable expandable microspheres, which satisfy the claimed thermally activatable blowing agent. This allows a raised graphic design or pattern to be formed by selectively heating the coated plastic layer, provides a modified soft and pleasant feel, and allows for economical small production runs (paragraphs 7-8, 13-15, 18-29 and 38-43). Wolinski also teaches that coatings containing thermally activatable expandable microspheres in substantially any thermoplastic polymer can be foamed in selected areas by the selective application of heat to produce raised designs, lettering and similar effects (column 6, lines 49-54), and that such polymer foams are useful in automobile doors and other panels (column 1, lines 30-35). Manzaki is optionally cited as additional evidence that it is known to provide vehicle interior components with raised designs, figures or characters by selectively heating a foamable material (column 3, lines 16-32; column 4, lines 1-34 and 64-67; column 5, lines 4-7; Figures 3 and 7-11). As noted above, Cowelchuk is also drawn to vehicle interior components (paragraph 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Cowelchuk because one of ordinary skill in the art would have been motivated to produce a raised graphic design, pattern or lettering, or a modified soft pleasant feel, and to allow for economical small production runs using known suitable expandable microspheres in accordance with the teachings of Lion and Wolinski, and optionally further in view of the specific motivation found in the teachings of Manzaki to provide such raised features in vehicle interior components.
	(ii)	This product-by-process type limitation does not appear to distinguish over the structure of the modified vehicle component of Cowelchuk as set forth above. A product is not limited to recited process steps, but rather is only limited to the structure implied thereby. See MPEP 2113. In any event, it is clear from Wolinski that the coated plastic layer is produced at a temperature lower than the foaming agent activation temperature, such that the desired design can by subsequently formed by selective heating and foaming (column 6, lines 36-52; Example 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure implicit from this limitation in Cowelchuk because one of ordinary skill in the art would have been motivated to produce the expandable plastic layer in a known suitable manner which allows subsequent selective activation, in accordance with the teachings of Wolinski.
	Regarding claim 2, as noted above, Cowelchuk teaches the plastic layer may comprise thermoplastic elastomer polyolefin (TPO) or polyvinylchloride (PVC) (paragraph 19).
	Regarding claims 3 and 6, Cowelchuk clearly teaches this additional limitation (paragraph 27).
	Claim 4 is satisfied for the reasons provided above.
	Regarding claim 5, the vehicle component of Cowelchuk clearly satisfies this limitation (paragraph 15).
	Claims 13-15 are satisfied for the reasons provided above. Cowelchuk clearly taches the additional limitation of the at least one plastic layer being arranged on the component base body.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745